Citation Nr: 1016749	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  03-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, characterized as bipolar disorder with 
depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

In January 2007, the Board denied the service connection 
claim for an acquired psychiatric disability, characterized 
as bipolar disorder with depression.  In February 2007, the 
Veteran submitted a motion to vacate the decision and such 
motion was denied by the Board later in the same month.  

The Veteran subsequently filed a timely appeal of the Board's 
January 2007 decision with the United States Court of Appeals 
for Veterans Claims (Court).  In August 2008, the Court 
issued an order, vacating the January 2007 Board's decision 
that denied service connection for an acquired psychiatric 
disability, and remanded the issue to the Board for 
readjudication consistent with the August 2008 Joint Motion 
for Remand.

In June 2009, the Board remanded the claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran requested a personal 
hearing before a Veterans Law Judge; such a hearing was 
scheduled in June 2005, however the Veteran failed to appear.  
Thereafter, it was learned that the Veteran is incarcerated, 
and is not scheduled for release until October 2019.  

VA has a statutory obligation to assist the Veteran in the 
development of his claim. The duty to assist incarcerated 
Veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).
In the June 2009 remand, the Board, in pertinent part, 
instructed the RO/AMC to contact the correctional facility, 
or other appropriate authority and determine whether 
arrangements can be made to schedule the Veteran for a 
videoconference hearing before a Veterans Law Judge.  If a 
videoconference hearing could not be arranged, the RO was 
instructed to determine whether other acceptable arrangements 
may be made to afford the Veteran.

In September 2009, the RO sent a letter to the correctional 
facility where the Veteran is incarcerated, inquiring whether 
a videoconference hearing can be arranged.

In correspondence received from August through November 2009, 
the Veteran expressed his concern that a personal hearing had 
not yet been scheduled.  

According to a "Report of General Information," dated in 
February 2010, a VA employee contacted a staff member of the 
Florida Department of Corrections and asked if the facility 
could conduct a videoconference hearing for the Veteran 
before a Veterans Law Judge.  The staff member stated that 
the facility could not conduct a videoconference hearing, 
noting that they did not have the capability to do so.  

In an appellate brief presentation dated in April 2010, the 
Veteran's representative argues that VA's efforts thus far to 
accommodate the Veteran's hearing request have been minimal, 
at best.  Specifically, the representative complained that 
the Board limited the hearing to one via videoconference, and 
that VA did not request from "other appropriate authority" 
that the Veteran be transported to the nearest VA facility 
with adequate physical resources and personnel for support.   
Thus, on remand, the Board finds that another attempt to 
afford the incarcerated Veteran a personal hearing should be 
made.  

Accordingly, the case is REMANDED for the following action:

The AMC should contact the Apalachee 
Correctional Institution in Sneads, 
Florida, to determine whether arrangements 
can be made 


to transport the Veteran to the RO for a 
videoconference or in-person hearing 
before a Veterans Law Judge on the next 
available date.  If these arrangements can 
be made, the Veteran and his 
representative should be notified in 
writing of the date, time and location of 
the hearing.  Place a copy of this letter 
in the claims folder.  After the hearing 
is conducted, or if the Veteran fails to 
report for the scheduled hearing, the 
claims folder should be returned to the 
Board, in accordance with appellate 
procedures.

If arrangements cannot be made to 
transport the Veteran to the RO for a 
hearing, the AMC should determine whether 
other acceptable arrangements may be made 
to afford the Veteran.  All efforts to 
schedule a hearing should be documented in 
the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


